PER CURIAM.
Appellant seeks reversal of his conviction in a jury trial on charges of breaking and entering with intent to commit a felony and possession of burglary tools for which he was sentenced to two concurrent three year terms of imprisonment.
We have reviewed the record on appeal and the briefs filed herein and our consideration thereof requires a conclusion that no error was committed in the trial court. Accordingly, the judgment herein is affirmed.
WIGGINTON, Acting C. J., and JOHNSON and SPECTOR, JJ., concur.